                                                  UNITED STATES JUDICIAL PANEL                             FILED
                                                               on                                         Dec 30, 2019
                                                   MULTIDISTRICT LITIGATION                            CLERK, U.S. DISTRICT COURT
                                                                                                     EASTERN DISTRICT OF CALIFORNIA




                 IN RE: ROUNDUP PRODUCTS LIABILITY
                 LITIGATION                                                                               MDL No. 2741



                                                     (SEE ATTACHED SCHEDULE)



                                              CONDITIONAL TRANSFER ORDER (CTO −176)



                On October 3, 2016, the Panel transferred 19 civil action(s) to the United States District Court for
                the Northern District of California for coordinated or consolidated pretrial proceedings pursuant to
                28 U.S.C. § 1407. See 214 F.Supp.3d 1346 (J.P.M.L. 2016). Since that time, 2,176 additional
                action(s) have been transferred to the Northern District of California. With the consent of that court,
                all such actions have been assigned to the Honorable Vince Chhabria.

                It appears that the action(s) on this conditional transfer order involve questions of fact that are
                common to the actions previously transferred to the Northern District of California and assigned to
                Judge Chhabria.

                Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
                Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
                Northern District of California for the reasons stated in the order of October 3, 2016, and, with the
                consent of that court, assigned to the Honorable Vince Chhabria.

                This order does not become effective until it is filed in the Office of the Clerk of the United States
                District Court for the Northern District of California. The transmittal of this order to said Clerk shall
                be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
                Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                                       FOR THE PANEL:


                                              Dec 30, 2019
                                                                       John W. Nichols
      I hereby certify that the annexed
    instrument is a true and correct copy                              Clerk of the Panel
      of the original on file in my office.

ATTEST:
SUSAN Y. SOONG
Clerk, U.S. District Court
Northern District of California


    by:
               Deputy Clerk
    Date:   December 30, 2019
IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                              MDL No. 2741



                  SCHEDULE CTO−176 − TAG−ALONG ACTIONS



 DIST      DIV.      C.A.NO.    CASE CAPTION


CALIFORNIA EASTERN

  CAE       2       19−02299    Tullius v. Monsanto Company

CONNECTICUT

  CT        3       19−01926    Petajasoja v. Monsanto Co

DELAWARE

  DE        1       19−02274    Humphrey et al v. Monsanto Company

FLORIDA MIDDLE

  FLM       3       19−01255    Coleman v. Monsanto Company
  FLM       8       19−02693    Guevara v. Monsanto Company
  FLM       8       19−02905    Siniff v. Monsanto Company

ILLINOIS NORTHERN

  ILN       1       19−08020    Malandruccolo v. Monsanto Company
  ILN       1       19−08021    Hays v. Monsanto Company
  ILN       1       19−08022    McInnis v. Monsanto Company
  ILN       1       19−08024    Kelley v. Monsanto Company
  ILN       1       19−08157    Nault v. Monsanto Company

MISSOURI EASTERN

 MOE        4       19−03073    Lewis et al v. Monsanto Company
 MOE        4       19−03074    Opel v. Monsanto Company
 MOE        4       19−03081    Wojno v. Monsanto Company
 MOE        4       19−03103    Aiken, Jr. v. Monsanto Company et al
 MOE        4       19−03107    Glaze et al v. Monsanto Company et al
 MOE        4       19−03217    Taylor v. Monsanto Company
 MOE        4       19−03218    Roach v. Monsanto Company
 MOE        4       19−03219    Davis v. Monsanto Company
 MOE      4         19−03221   Benson v. Monsanto Company
 MOE      4         19−03260   McCool v. Monsanto Company

OHIO NORTHERN

 OHN      3         19−02661   Wistinghausen et al v. Monsanto Company

SOUTH CAROLINA

  SC      4         19−03509   Ward v. Monsanto Company

TENNESSEE EASTERN

  TNE     3         19−00374   Arms v. Monsanto Company (TV1)
